FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

LYDIA MARQUEZ, on behalf of             
herself as and on behalf of the
statutory beneficiaries of Ronald
Marquez, deceased; EDWARD
MARQUEZ, an individual; CHELSEA
RONEE DOCTOLERO, an individual;
RONALD MARQUEZ, Jr., an
individual; CYNTHIA CARINA
MARQUEZ, an individual; MARIO
RICO AHUMADA, an individual,
                                             No. 10-17156
               Plaintiffs-Appellants,
                                               D.C. No.
                 v.
                                           2:08-cv-01132-
CITY OF PHOENIX, a municipality                 NVW
organized under the laws of the
                                               OPINION
State of Arizona; DAVID GULIANO,
in his individual capacity as an
officer with the City of Phoenix
Police Department; JOSHUA ROPER,
in his individual capacity as an
officer with the City of Phoenix
Police Department; TASER
INTERNATIONAL, INC., a Delaware
corporation,
              Defendants-Appellees.
                                        
        Appeal from the United States District Court
                 for the District of Arizona
          Neil V. Wake, District Judge, Presiding

                   Argued and Submitted
         April 17, 2012—San Francisco, California
                            11039
11040           MARQUEZ v. CITY OF PHOENIX
                Filed September 11, 2012

 Before: Mary M. Schroeder, Diarmuid F. O’Scannlain, and
             Susan P. Graber, Circuit Judges.

             Opinion by Judge O’Scannlain;
              Dissent by Judge Schroeder
11042             MARQUEZ v. CITY OF PHOENIX




                          COUNSEL

G. Lynn Shumway, Law Office of G. Lynn Shumway, Phoe-
nix, Arizona, argued the cause and filed the briefs for the indi-
vidual appellants, Mario Rico Ahumada, Chelsea Ronee
Doctolero, Cynthia Marquez, Edward Marquez, and Ronald
Marquez, Jr. as well as for appellant Lydia Marquez, as an
individual and as the personal representative of Ronald Mar-
quez and the Estate of Ronald Marquez.

Nicholas D. Acedo, Jones, Skelton & Hochuli, P.L.C., Chan-
dler, Arizona, argued the cause and filed the brief for the indi-
                  MARQUEZ v. CITY OF PHOENIX              11043
vidual appellees, Officer David Guliano and Officer Joshua
Roper, and for the municipal appellee, the City of Phoenix.
With him on the brief was Kathleen L. Wieneke, Jones, Skel-
ton & Hochuli, P.L.C., Phoenix, Arizona.

Pamela B. Petersen, Law Office of Pamela B. Petersen, Peo-
ria, Arizona, argued the cause and filed the brief for appellee,
TASER International, Inc. With her on the brief were Holly
L. Gibeaut and Michael Brave, TASER International, Inc.,
Scottsdale, Arizona.


                          OPINION

O’SCANNLAIN, Circuit Judge:

   We consider whether a police officer has used constitution-
ally excessive force by repeatedly deploying an electronic
control device—commonly known as a “taser”—against a
combative suspect and whether the manufacturer of that
device has provided sufficient warning that its repeated use
may lead to death.

                               I

                               A

   Early in the morning of July 28, 2007, Lydia Marquez was
roused from her sleep by the sounds of “yelling . . . and cuss-
ing” coming from a spare bedroom in her Phoenix, Arizona,
home. Inside were her son Ronald, her granddaughter Cyn-
thia, and her great-granddaughter Destiny. A few days earlier,
Cynthia had suffered a head injury in a car accident, causing
her to make odd statements about her relationships with God
and the devil. Concerned about what was happening, Lydia
knocked on the bedroom door. When the screaming stopped,
she returned to sleep. Shortly thereafter, Lydia awoke again
11044               MARQUEZ v. CITY OF PHOENIX
to sounds of “praying and yelling.” Sensing that there was
“something wrong, something bad going on,” Lydia went to
the nearby home of a relative and called the police.

   Officer Joshua Roper was the first to arrive. He began to
gather details from members of the Marquez family while he
waited outside the home for Officer David Guliano, who was
en route. The officers learned that Ronald was attempting to
perform an exorcism on three-year-old Destiny, but that (so
far as his relatives knew) he had no weapons. The officers
radioed for instructions, but after they heard “a little girl
screaming and crying like she [was] in severe pain or some-
thing [was] torturing her,” they decided they could not wait.

   With Lydia’s assistance, the officers entered the house and
proceeded to the bedroom door. The screaming continued.
Officer Roper drew his TASER X26 ECD (“X26”), an elec-
tronic control device manufactured by defendant-appellee
TASER International, Inc. (“TASER”);1 Officer Guliano drew
his service pistol. At the door, they identified themselves as
police officers. The shouting intensified until the officers
could no longer hear Destiny. Concerned for the child’s
safety, the officers decided to enter the bedroom but were
unable to open the door because a bed had been shoved in
front of the aperture. Using their combined body weight, the
men were eventually able to force the door partially open at
an angle. Roper, who was taller, clambered into the room
through this gap.

   He was greeted by chaos. The relatively small bedroom
was cluttered with two beds, a dresser, and a large TV stand.
The walls and furniture were smeared with blood. A malfunc-
tioning air conditioning unit left the room sweltering. Shirt-
  1
   TASER is an acronym for “Thomas A. Swift’s Electric Rifle.” See Jef-
frey D. Ho, et al., Absence of Electrocardiographic Change After Pro-
longed Application of a Conducted Electrical Weapon in Physically
Exhausted Adults, 41 J. EMERGENCY MED. 466, 469 (2009).
                  MARQUEZ v. CITY OF PHOENIX               11045
less, the heavy-set Ronald reclined on the larger bed with the
now silent and motionless Destiny in a choke-hold, his hands
hidden. Cynthia—who at 19 was quite a large woman—was
naked in the corner screaming. Her face showed evidence of
a recent beating. It was later discovered that Ronald had
gouged her eye in an attempt to exorcize her demons.

   Officer Roper ordered Ronald to “[l]et go of the child or
I’m going to tase you.” When Ronald did not comply, Roper
deployed the X26 in “probe mode.” Two darts shot from the
front of the X26 and lodged in Ronald’s left side. If it had per-
formed as intended, the X26 would have incapacitated Ronald
by overriding his central nervous system through a series of
electrical pulses. But the X26 functions properly in this mode
only if the darts are separated by at least four inches. This
would have required Roper to have been standing at least
seven feet from Ronald, but the cramped conditions in the
bedroom made that impossible. As a result, the X26 did not
appear to affect Ronald as intended. Nevertheless, Roper
pulled the trigger a second time. When this discharge also
appeared not to work, Roper removed the cartridge and tested
the X26 to see if it was functioning. While he was doing so,
Officer Guliano—who had not yet been able fully to enter the
room—extracted Destiny through the partially open door. He
passed her into the arms of a waiting relative before joining
Officer Roper inside the bedroom.

   At this point, Ronald kicked Roper in the thighs and groin.
Roper decided to apply the X26 in “drive-stun mode.”
Deployed thus, a user removes the cartridge from the X26 and
places the weapon’s exposed electrodes in direct contact with
the skin. “Drive-stun mode” does not incapacitate the target,
but instead encourages the suspect to comply by causing pain.
Over the next three minutes, Officers Roper and Guliano each
tried to use Roper’s X26 in this mode, but Ronald was flailing
so wildly that they were never sure that they made good con-
tact. They testified that most of the charge either went into the
air or into the officers themselves as they passed the single
11046                MARQUEZ v. CITY OF PHOENIX
X26 to each other. Even when they did make contact, the
weapon seemed to have no effect on Ronald.

   After the officers finally wrestled Ronald into submission,
they turned to Cynthia, who was by then trying to assault
Roper. It took two or three minutes and two deployments of
the X26 to subdue her. When officers returned their attention
to Ronald, they found that he had a weak pulse. Despite resus-
citation efforts, Ronald went into cardiac arrest and died.

   Dr. Kevin Horn performed the autopsy. Unlike in many
cases of in-custody deaths, the only evidence of controlled
substances in Ronald’s system was marijuana metabolites. Dr.
Horn did, however, discover that Ronald suffered from heart
disease. Ronald’s body also showed signs of a struggle with
“multiple, incidental” “[c]ontusions and abrasions.” He had
seven sets of burns consistent with “drive-stuns” from an X26
and two probes embedded in his lower left chest. Dr. Horn
listed the cause of death as “excited delirium.” He listed “hy-
pertensive/atherosclerotic cardiovascular disease” as a con-
tributing condition, but made no mention of the X26 in a
similar role.

   Subsequent investigation demonstrated that the officers
pulled the X26’s trigger a combined 22 times, but the dis-
charges were not the uniform five-second cycle associated
with the weapon.2 It is unclear how long the X26 was in con-
tact with Ronald while discharging.

                                     B

   The Marquez family (“Marquezes”) brought this lawsuit.
  2
   If an officer pulls and releases the trigger on the X26, it will discharge
for five seconds. The discharge may be lengthened by continuing to
depress the trigger after five seconds ends. It can be shortened by flipping
a safety switch. The X26 discharges in this case were as short as one sec-
ond and as long as eleven.
                    MARQUEZ v. CITY OF PHOENIX                  11047
They sued TASER as the manufacturer of the X26 on a state-
law, strict liability theory of failure to warn. They asserted
that TASER should have warned that repeated exposure to its
products could lead to sudden death due to cardiac failure,
particularly among those who are obese, mentally ill, or intox-
icated. They also sued Officers Roper and Guliano for (1)
excessive force in violation of the Fourth Amendment pursu-
ant to 42 U.S.C. § 1983 and (2) state-law wrongful death.3
Each party moved for summary judgment.

   The district court granted summary judgment in favor of
TASER after concluding that its warnings at the time of Ron-
ald’s death were sufficient as a matter of law. The district
court also concluded that the officers’ repeated use of the X26
was reasonable given that “the officers were confronted with
an individual suspected of serious crimes, who was a potential
threat, and who, by all accounts, was resisting arrest.”

  The Marquezes timely appealed.

                                  II

                                  A

   In challenging the district court’s summary judgment order,
the Marquezes first contend that the district court focused too
much on TASER’s warning about the risks associated with
prolonged exposures to its products. In 2007, TASER pro-
vided the general warning that while its “weapons [are]
designed to incapacitate a person from a safe distance while
reducing the likelihood of serious injuries or death,” officers
needed “to remember that the very nature of use of force . . .
involves a degree of risk that someone will get hurt or may
even be killed due to physical exertion, unforeseen circum-
stances, and individual susceptibilities.” TASER further
  3
   The Marquezes also sued the City of Phoenix, but they have abandoned
that claim on appeal.
11048                MARQUEZ v. CITY OF PHOENIX
warned that “[i]n some circumstances, in susceptible people,
it is conceivable that the stress and exertion of extensive
repeated, prolonged, or continuous application(s) of the
TASER device may contribute to cumulative exhaustion,
stress, and associated medical risk(s).”4 TASER further
warned that one of the risks associated with “exhaustive exer-
tion” was Sudden In-Custody Death Syndrome.5 The district
court determined that these warnings “capture[d] the circum-
stances of this case” and were thus sufficient as a matter of
law.

   The Marquezes point to TASER’s additional warning that,
“[u]nrelated to TASER exposure, conditions such as excited
delirium, severe exhaustion, drug intoxication or chronic drug
abuse, and/or over-exertion from physical struggle may result
in serious injury or death.” The Marquezes contend that the
inclusion of this additional language rendered TASER’s
warnings about prolonged exposure to its products equivocal
and thereby inadequate.

   [1] Under Arizona law, “[w]here a warning is required, the
warning must be reasonably readable and apprise a consumer
exercising reasonable care under the circumstances of the
existence and seriousness of the danger sufficient to enable
the consumer to protect himself against it.” Brown v. Sears,
Roebuck & Co., 667 P.2d 750, 757 (Ariz. Ct. App. 1983).

  [2] TASER’s warnings meet this standard. In addition to
warning that its products should generally be used with care,
TASER specifically warned that “[w]hen practical, [officers
  4
     The complete warning in effect at the time of Ronald’s death is repro-
duced in the Appendix to this opinion.
   5
     Rather than a specific medical condition, this “syndrome” is the term
used to describe when an individual dies while in police custody of
unknown causes. The phenomenon has been the target of much scientific
study for more than a decade. Cf., Mann v. Taser Int’l Inc., 588 F.3d 1291,
1299 n.4 (11th Cir. 2009) (citing Carolyn B. Robinowitz, REPORT OF THE
Counsel on SCIENCE AND PUBLIC HEALTH 453 (2009)).
                  MARQUEZ v. CITY OF PHOENIX              11049
should] avoid [using] prolonged or continuous exposure(s) to
the TASER device’s electrical discharge” because “in suscep-
tible people it is conceivable that the stress and exertion of
extensive repeated, prolonged or continuous application(s) of
the TASER device may contribute to cumulative exhaustion,
stress, and associated medical risk(s).” The warning also
explains that one of the medical risks associated with exhaus-
tion is Sudden In-Custody Death Syndrome. These warnings
cover precisely what happened here. We are unpersuaded by
the Marquezes’ request that we read one piece of TASER’s
warnings out of context.

                               B

   [3] The Marquezes also suggest that TASER should have
provided a more specific warning that certain populations
may be at an increased risk of death when exposed to its prod-
ucts. In determining whether a warning provides enough
detail, we must “be sensitive to many factors” because “ex-
cessive detail may detract from the ability of typical users and
consumers to focus on the important aspects of the warnings.”
RESTATEMENT (THIRD) OF TORTS: PRODUCTS LIABILITY § 2 cmt.
i (1998); cf. Powers v. Taser Int’l, Inc., 174 P.3d 777, 781-82
(Ariz. Ct. App. 2007) (noting that, absent controlling case
law, the Arizona courts will look to the Restatement of Torts).
When a case involves idiosyncratic reactions—usually an
allergy but in this case an unusual reaction to the application
of an electronic control device—a warning is required only
“when the harm-causing [aspect of the product] is one to
which a substantial number of people” would be subject.
RESTATEMENT (THIRD) OF TORTS: PRODUCTS LIABILITY § 2 cmt.
k.

   [4] TASER could have provided a stronger warning that
specifically addressed risks faced by vulnerable populations.
(A manufacturer can always provide more information.) But
further detail could have detracted from officers’ ability to
process the warning that was given. Id. at cmt. i. And the
11050               MARQUEZ v. CITY OF PHOENIX
Marquezes have neither shown that a “substantial number” of
people were affected by the alleged idiosyncratic reaction nor
explained what language they would have preferred. Id. Thus,
we agree with the district court that such warning was suffi-
cient as a matter of law.6

                                   III

   This brings us to the Marquezes’ § 1983 claims against
Officers Roper and Guliano. The Marquezes assert that they
presented a triable issue of fact that the officers’ use of force
was unreasonable. The Marquezes do not dispute that Roper
was justified in deploying his X26 in order to rescue Destiny,
but they contend that any justification for the use of force dis-
sipated once Destiny was at a safe distance.

   [5] “Determining whether the force used to effect a partic-
ular seizure is reasonable under the Fourth Amendment
requires a careful balancing of the nature and quality of the
intrusion on the individual’s Fourth Amendment interests
against the countervailing governmental interests at stake.”
Graham v. Connor, 490 U.S. 386, 396 (1989) (internal quota-
tion marks omitted). We undertake this inquiry with great
caution, making “allowance[s] for the fact that police officers
are often forced to make split-second judgments—in circum-
stances that are tense, uncertain, and rapidly evolving—about
the amount of force that is necessary in a particular situation.”
Id. at 396-97. While the existence of less forceful options to
achieve the governmental purpose is relevant, “[p]olice offi-
cers . . . are not required to use the least intrusive degree of
force possible.” Forrester v. City of San Diego, 25 F.3d 804,
807-08 (9th Cir. 1994); see also Gregory v. County of Maui,
523 F.3d 1103, 1107 (9th Cir. 2008).
  6
   Because we affirm the district court’s conclusion that this warning was
sufficient, we need not reach TASER’s alternative arguments for affirming
the summary judgment award.
                     MARQUEZ v. CITY OF PHOENIX                      11051
                                     A

   First, we must consider the amount of force and the extent
to which that force intruded on Ronald’s Fourth Amendment
rights. Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir. 2011)
(en banc). Regardless of how much force is involved in a sin-
gle application of an X26, we agree that considerable force
was used here. Cf. Smith v. City of Hemet, 394 F.3d 689, 700
(9th Cir. 2005) (en banc) (noting that all claims of force are
analyzed under the Graham standard (citing Ward v. City of
San Jose, 967 F.2d 280, 284 (9th Cir. 1992))).

   [6] The record supports the inference that Ronald received
nine five-second cycles from the X26: two while it was inef-
fectively deployed in “probe mode” and seven when it was
deployed in “drive-stun mode.”7 He was also wrestled into
submission by two policemen. Together, these constituted a
not-insignificant potential intrusion upon Ronald’s Fourth
Amendment rights. See Scott v Henrich, 39 F.3d 912, 915 (9th
Cir. 1994).
  7
    The Marquezes assert that Ronald was, in fact, shocked more than
twenty times. While the X26’s data recording system does show that the
trigger was depressed 22 times, Officers Roper and Guliano have consis-
tently testified that most of these discharges were into the air. In light of
this testimony, the Marquezes must bring forth more than mere allegations
to survive summary judgment. See Gregory, 523 F.3d at 1106 n.3.
“[C]arefully examin[ing] all the evidence in the record, such as medical
reports, contemporaneous statements by the officer and the available phys-
ical evidence,” Scott v. Henrich, 39 F.3d 912, 915 (9th Cir. 1994), we con-
clude that Ronald received, at most, seven full “drive-stun” cycles of the
X26 (one for each set of burn marks found at his autopsy). Similar review
indicates that the officers ended their use of the X26 after Ronald was in
handcuffs. The Marquezes’ assertions to the contrary rely entirely on an
inaccurate transcription of Officer Roper’s interview with Phoenix’s Pro-
fessional Standards Bureau.
11052             MARQUEZ v. CITY OF PHOENIX
                               B

   Next, we balance Ronald’s Fourth Amendment interests
against the governmental interests at stake. Key to this inquiry
are “the severity of the crime at issue, whether the suspect
poses an immediate threat to the safety of officers or others,
and whether he is actively resisting or attempting to evade
arrest by flight.” Graham, 490 U.S. at 396. But this list is not
comprehensive. Instead, we examine the totality of the cir-
cumstances, including whatever factors may be relevant in a
particular case. See Bryan v. MacPherson, 630 F.3d 805, 818
(9th Cir. 2010). For example, we have stated that if the police
were summoned to the scene to protect a mentally ill offender
from himself, the government has less interest in using force.
Drummond ex rel. Drummond v. City of Anaheim, 343 F.3d
1052, 1058 (9th Cir. 2003). By contrast, if the officer warned
the offender that he would employ force, but the suspect
refused to comply, the government has an increased interest
in the use of force. See Deorle v. Rutherford, 272 F.3d 1272,
1284 (9th Cir. 2001).

   [7] Here the relevant factors favor a finding that this use of
force was reasonable. Once Roper and Guliano traversed
Ronald’s barricade, they were greeted by a blood-spattered
room, an injured adult, and a child in evident distress. This
alone was cause to believe that at least one serious crime had
occurred. As a result, this case is easily distinguished from the
only instance in which we have found the use of an electronic
control device to be unreasonable—where officers deployed
the device in “probe mode” against two unarmed women, who
had committed (at most) minor infractions and who were not
actively resisting arrest. Mattos, 661 F.3d at 445. It also ren-
ders inapposite those cases in which police are summoned to
protect mentally disturbed individuals from themselves. See,
e.g., Drummond, 343 F.3d at 1058.

  [8] Ronald—who was warned that he would be “tased” if
he did not comply—was also actively resisting arrest. Though
                  MARQUEZ v. CITY OF PHOENIX              11053
the Marquezes allege that any apparent resistance was, in fact,
involuntary muscle spasms caused by the X26, they have
offered no proof. By contrast, Officers Roper and Guliano
have consistently testified that Ronald was actively strug-
gling, pushing his knees into his body so that he could use his
feet both to lever himself off the bed and to kick the officers.
For example, he kicked Roper in the groin after he removed
the cartridge and before Roper began redeploying it (when,
under the Marquezes’ own theory, there should have been no
X26-induced movement). Nothing “in the record, such as
medical reports, contemporaneous statements by the officer
[or] the available physical evidence,” Gregory, 523 F.3d at
1106-07 & n.3, undermines the officers’ credibility. Indeed,
the autopsy—the only available medical evidence—shows
numerous incidental contusions and is consistent with a pro-
longed struggle. In light of this evidence, the Marquezes may
not rely on mere allegations to defeat summary judgment. Id.

   [9] For similar reasons, the officers could reasonably have
thought that Ronald posed an immediate risk to Cynthia. We
“have [repeatedly] observed that ‘[t]he volatility of situations
involving domestic violence’ makes them particularly danger-
ous.’ ” Mattos, 661 F.3d at 450 (alteration in original) (quot-
ing United States v. Martinez, 406 F.3d 1160, 1164 (9th Cir.
2005)). While Ronald was clearly not hitting Cynthia while he
was choking Destiny, the Marquezes do not explain why the
officers could not reasonably have thought that she would be
his next target if they left given her visible injuries and the
amount of blood in the room.

   [10] Furthermore, the officers could reasonably have
believed that they were themselves in danger. Officers are
well aware that more of their colleagues are injured on
domestic violence calls than on any other sort. Id. As a result,
“[w]hen officers respond to a domestic abuse call, they under-
stand that violence may be lurking and explode with little
warning.” Id. (internal quotation marks omitted). Roper has
consistently stated that Ronald began assaulting him as soon
11054                MARQUEZ v. CITY OF PHOENIX
as Guliano had removed Destiny (that is, before Guliano him-
self entered the room). And the Marquezes’ suggestion that
Roper simply disengage and leave is unrealistic. Roper would
have had to expose himself to further injury as he tried to
squeeze his body through a partially open door that was
angled into the room. Officers would then have had to force
their way back into the room to arrest Ronald or to help Cyn-
thia if she needed it.

   [11] In summary, although the officers used significant
force in this case, it was justified by the considerable govern-
ment interests at stake.8

                                    IV

   [12] Finally, the Marquezes argue that the district court
improperly granted summary judgment on their state law
claims against the officers for wrongful death. Because we
conclude that the officers acted reasonably in using force, this
claim cannot succeed under Arizona law unless (1) the use of
  8
    Because we conclude that there was no constitutional violation here,
we need not reach the district court’s alternative conclusion that the offi-
cers were entitled to qualified immunity because any violation of the
Fourth Amendment was not clearly established at the time of the incident.
Cf. Pearson v. Callahan, 555 U.S. 223, 236 (2009). We do note, however,
our recent discussion in Mattos. As that case makes clear, as late as 2006
there was no case law even suggesting—let alone clearly establishing—
that the use of an electronic control device on an individual suspected of
domestic violence who was actively resisting arrest violated the Constitu-
tion. Cf. Mattos, 661 F.3d at 452 (noting that there was not even sufficient
case law clearly to establish that using an electronic control device against
the alleged victim of domestic violence violated the Constitution). While
this incident occurred several months later, there were no intervening legal
developments, which would have placed any possible violation that
occurred in this case “beyond debate.” Ashcroft v. al-Kidd, 131 S. Ct.
2074, 2083 (2011). See generally Cockrell v. City of Cincinnati, 2012 U.S.
App. Lexis 3787, *11 (6th Cir. 2012) (unpublished) (collecting cases and
concluding that as of 2009 courts had granted qualified immunity when-
ever “plaintiffs [were] tased while actively resisting arrest by physically
struggling with, threatening, or disobeying officers”).
                  MARQUEZ v. CITY OF PHOENIX                11055
the X26 constituted “deadly force,” and (2) the use of deadly
force was not justified. Compare ARIZ. REV. STAT. § 13-409
(providing law enforcement officers with immunity for all
reasonable uses of non-deadly force), with ARIZ. REV. STAT.
§ 13-410 (requiring an additional showing to immunize the
use of deadly force).

   [13] We are not convinced that the use of an X26 involves
deadly force. Arizona law defines “deadly physical force” as:
“force that is used with the purpose of causing death or seri-
ous physical injury or in the manner of its use or intended use
is capable of creating a substantial risk of causing death or
serious physical injury.” ARIZ. REV. STAT. § 13-105(14). The
Marquezes point to no case either in Arizona or in federal
courts finding use of any electronic control device to be
deadly force. And they have produced no evidence that an
X26 is capable of creating a substantial risk of death or seri-
ous physical injury. At most there is evidence in the form of
scientific journals that it carries a potential risk of injury in a
very small group of people.

   [14] But even if the X26 did qualify as “deadly force”—a
matter we need not decide—no reasonable jury could find that
the circumstances here failed to justify the use of deadly
force. The use of deadly force is permissible under Arizona
law if an officer reasonably believes that it is necessary to “ef-
fect an arrest or prevent the escape from custody of a person
whom the peace officer reasonably believes . . . is likely to
endanger human life or inflict serious bodily injury to another
unless apprehended without delay.” ARIZ. REV. STAT. § 13-
410(C)(2)(c); see also Garcia v. United States, 826 F.2d 806,
812 & n.14 (9th Cir. 1987) (applying Arizona law under Fed-
eral Tort Claims Act to conclude that an officer was justified
in using deadly force to prevent a “felonious and deadly
assault” on himself by a suspect attacking him with a stick
and a rock) (citing ARIZ. REV. STAT. § 13-410). No reasonable
jury could find that Marquez was unlikely to endanger human
life or inflict serious bodily injury if not subdued: at first, he
11056            MARQUEZ v. CITY OF PHOENIX
would not release his granddaughter from a choke-hold, then
he struggled viciously in close quarters against the officers
attempting to restrain him, and his daughter, who had also
been the victim of his attacks, remained in the room through-
out. Thus, the district court properly awarded summary judg-
ment on this claim.

  AFFIRMED.
MARQUEZ v. CITY OF PHOENIX   11057




      APPENDIX
11058   MARQUEZ v. CITY OF PHOENIX
MARQUEZ v. CITY OF PHOENIX   11059
11060   MARQUEZ v. CITY OF PHOENIX
MARQUEZ v. CITY OF PHOENIX   11061
11062             MARQUEZ v. CITY OF PHOENIX
SCHROEDER, Circuit Judge, Dissenting, in part:

   I agree with the majority that TASER adequately warned
that repeated shocks in stressful situations could lead to death.
I therefore disagree with the majority’s holding that the force
was not deadly. Because there was no established law on the
point at the time of Ronald’s death, however, I concur in the
result on the federal claim discussed in Part III of the majority
opinion. The officers were entitled to qualified immunity. See
Mattos v. Agarano, 661 F.3d 433, 452 (9th Cir. 2011) (en
banc).

   The state law claims of excessive force, however, should
have gone to the jury. The officers, in their own words, “pan-
icked” when faced with this unarmed, mentally ill man. They
attacked Ronald with the X26 while “flipping [it] on and off,”
and they pulled the trigger a total of 22 times. The coroner
found five pairs of taser burn marks on Ronald’s chest and
two taser probes embedded in his chest. A recent study pub-
lished in a journal of the American Heart Association has con-
cluded that a single taser shock to the chest can kill. See
Douglas P. Zipes, Sudden Cardiac Arrest and Death Associ-
ated with Application of Shocks from a TASER Electronic
Control Device, Circulation, Apr. 30, 2012, at 4 (analyzing
the medical records of eight healthy men, seven of whom died
after being tased in the chest area, and concluding that shocks
from an X26 can cause cardiac arrest). Two more pairs of
burn marks were found elsewhere on Ronald’s body. Ronald
died immediately following this attack. The majority states
that it is “not convinced that the use of an X26 involves
deadly force.” Even if we are not “convinced” that the offi-
cers used deadly force, neither are we in a position to decide
the issue as a matter of law.

   The majority goes on to conclude that if the force used was
deadly, such force was justified under the circumstances. This
too is a question of fact. Whether use of a deadly weapon at
close range in a small, crowded room was nevertheless justi-
                  MARQUEZ v. CITY OF PHOENIX              11063
fied by Ronald’s threatening conduct is an issue that should
be decided by the jury. No Arizona decision under Arizona
Revised Statute § 13-410(c)(2)(c) supports resolving the ques-
tion as a matter of law. The case the majority cites, Garcia v.
United States, 826 F.2d 806 (9th Cir. 1987), involved a direct
attack on a border patrol agent and was decided under a dif-
ferent section of the statute.

   Accordingly, I would vacate the judgment in favor of the
defendants on the state law claims and remand for further pro-
ceedings as to those claims. I therefore must respectfully dis-
sent from the portion of the majority’s opinion that affirms the
dismissal of the state law claims.